Citation Nr: 0713033	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1986 to January 
1993.

This appeal is from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  The Board of Veterans' Appeals 
remanded the decision in March 2004.

In October 2000, the veteran withdrew in writing a July 2002 
notice of disagreement with the July 2002 rating decision 
awarding service connection and initial disability ratings 
for right ankle sprain and right hand scar.


FINDINGS OF FACT

1.  The veteran's currently diagnosed bilateral tinnitus is 
not the result of disease or injury in service, or otherwise 
related to any event in service.

2.  The veteran's currently diagnosed asthma is not the 
result of disease or injury in service, or otherwise related 
to any event in service.

3.  The veteran does not have chronic residuals of a back 
injury.

4.  The veteran does not have chronic residuals of a left 
ankle injury.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  A left ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, VA provided the veteran notice of the rating 
and effective dates elements in a June 2006 supplemental 
statement of the case.  There was no subsequent 
readjudication of the claim; the veteran did not respond 
within the 60 days afforded for his response.  He is not 
prejudiced by this delay in providing notice, because the 
Board is denying his claim on all issues not remanded herein, 
thus rendering moot any question of notice as to ratings and 
effective dates.  

VA satisfied the remaining duty to notify by means of a 
letter dated in February 2002, prior to the initial 
adjudication by the RO.  The veteran was informed of the 
requirements of a successful claim for an increased rating, 
that is, that his disability had increased in severity.  He 
was informed of his and VA's respective duties in obtaining 
evidence and asked to submit information and/or evidence, 
which would include that in his possession, to the RO.  The 
content and timing of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  A subsequent letter of September 2004, followed 
by readjudication, reiterated the required notice, explicitly 
requesting the veteran to submit any pertinent evidence 
currently in his possession.

Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  An 
appropriate VA examination was afforded the veteran in 
February 2005.  VA obtained medical opinions necessary to 
decide the claim.  VA did not examine the veteran in 
conjunction with his back and left ankle claims.  The lack of 
evidence of current disability abrogates VA's duty to examine 
the veteran in conjunction with those claims.  38 C.F.R. 
§ 3.159(c)(4)(i)(A) (2006).

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Dingess, 19 Vet. App. 473; Pelegrini II, 18 
Vet. App. 112; Quartuccio, 16 Vet. App.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.






II.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

A.  Tinnitus

The evidence of record includes February 2005 VA audiology 
and otolaryngology (ENT) examination reports with diagnoses 
of tinnitus, and a February 2006 addendum medical opinion by 
another physician concurring in the diagnosis.  Thus, the 
veteran satisfies the current disability prong of the 
requirements for service connection for tinnitus.

The service medical records are silent regarding tinnitus.  
The veteran's personnel records reveal his service aboard 
ship with principal duties involving electronic warfare 
systems.  He told the ENT examiner he had occasional exposure 
to the noise of 5-inch guns while on deck and noise exposure 
from tools, but that he wore hearing protection in his work.  

The veteran told the ENT examiner of the onset of tinnitus 
"since this time."  He is competent to report subjective 
tinnitus.  Cf. Espiritu v. Derwinski, 2 Vet App. 492 (1992) 
(distinguishing lay competence to report observations not 
requiring medical expertise to make from medical matters 
requiring medical expertise of the observer to render 
testimony valid).  Construing his report of tinnitus "since 
that time" most favorably to the veteran, i.e., beginning in 
service and continuing thereafter, as opposed to simply 
meaning after service, his testimony amounts to competent lay 
observation of a condition in service, i.e., "noted in 
service," with continuity of symptomatology thereafter.  
38 C.F.R. § 3.303(b) (2006).  See Savage v. Gober, 10 Vet. 
App. 488 (1997).

There are three VA medical opinions concerning whether the 
veteran's current tinnitus is related to service - one from 
an audiologist and two from medical doctors.  The audiologist 
and the February 2006 physician reviewed the veteran's claims 
file.  Both reached an opinion that the veteran's current 
tinnitus is unrelated to service.  The February 2005 
physician did not review the veteran's claims file or any 
other medical records and concluded the veteran's tinnitus is 
related to noise exposure in service.    

In weighing the opinion of the February 2005 audiologist and 
the February 2006 physician against the February 2005 
physician's opinion, two factors come into play -  the 
credibility and probative value of the history provided by 
the veteran's and the probative value of the medical 
opinions.

The veteran's report of continuity of symptomatology since 
service is not credible.  There are no complaints or findings 
of tinnitus during service or for many years after service, 
until he filed his claim in January 2002.  This period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).
Of note, on examinations during service in April and December 
1992, the veteran made no mention of tinnitus and evaluation 
of his ears was normal.  The private medical records of May 
1995 to September 1998 that the veteran submitted are also 
silent for complaints of tinnitus, although they report 
multiple other complaints.  

Based on this conclusion, the February 2005 opinion that 
tinnitus is related to noise exposure in service is without 
probative value to the extent it relies on the veteran's 
history of incurrence during and continuity with service.  
Further, this examiner did not review the veteran's claims 
folder or provide any rationale for his opinion.  Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  This opinion is of less 
probative weight than the two opinions against the veteran's 
claim.

The February 2005 audiologist and the February 2006 physician 
concluded after review of the claims file that the veteran's 
current tinnitus probably is not related to service, noting 
the veteran's current normal hearing and the intermittent 
pattern of the tinnitus as inconsistent with noise exposure 
in service as the cause.  Thus, the two opinions weighing 
against the veteran's claim are based on articulated medical 
reasoning.  These opinions are found to be persuasive, as 
they are based upon review of the claims folder and supported 
by a rationale.

In sum, the preponderance of the evidence is against the 
claim for service connection for tinnitus.  The evidence for 
and against the claim is not in equipoise; there is no basis 
for giving the veteran the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


B.  Residuals of Back and Left Ankle Injuries

Medical evidence of record does not confirm current back or 
left ankle disability.  The veteran's January 2002 claim may 
be construed as inherently asserting current back and left 
ankle disability, because current disability is the threshold 
requirement of entitlement to VA disability compensation.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998) 
(service connection based on wartime service); Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997) (service 
connection based on peacetime service).

The veteran's January 2002 claim reported onset of back and 
left ankle conditions in service in 1987, without further 
specificity of the time, place, or circumstances.  He 
responded to the application form's inquiry about treatment 
since service by reference to his service medical records, 
providing no report of treatment since service.  The post-
service medical evidence of record comprises private 
treatment records from May 1995 to September 1998.

A private January 1998 private treatment record notes the 
veteran sought treatment for back pain having twisted his 
back three days previously; the diagnosis was lumbar strain.  
There is no history of prior injury or then-chronic back 
problem.  The private medical records subsequent to January 
1998 show no subsequent complaint of back pain and no follow-
up treatment.  Nothing since confirms or even indicates a 
current, chronic back disorder.

The service medical records show treatment on one occasion in 
April 1990 for paravertebral muscle strain without follow-up.  
The April and December 1992 medical histories and examination 
reports are negative for any back history or current 
complaint.  

The veteran has submitted nothing at all showing a current 
left ankle disorder.  The service records show a complaint of 
treatment for a left ankle sprain in April 1987 with a 
history of a previous injury the month before.  Subsequent 
service medical records, including the April 1992 periodic 
and the December 1992 separation histories and examination 
reports, are silent.  

In the absence of identified disabilities of the back or left 
ankle, service connection may not be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the 
evidence is against the claims for service connection for low 
back and left ankle disorders.  The evidence for and against 
the claims is not in equipoise; there is no basis for giving 
the veteran the benefit of the doubt.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).





C.  Asthma

The veteran's service medical records show that upon entrance 
examination in October 1986, he denied a history of asthma.  
Clinical evaluation of the lungs and chest was normal.  

The veteran was treated for upper respiratory infections 
(URI) in March 1987, April 1988, April 1990, and November 
1991.  In March 1992, he gave a history of childhood asthma 
requiring an inhaler.  He stated that his last episode of 
asthma was at age 12.  The impression was questionable 
asthma, probable bronchitis.  Bronchitis was diagnosed in 
April 1992.  

On periodic examination in April 1992, the veteran gave a 
history of asthma and stated that he had had no problems 
since childhood.  Clinical evaluation of the lungs and chest 
was normal.  On separation examination in December 1992, the 
veteran again gave a history of childhood asthma and denied 
any current problems.  Clinical evaluation of the lungs and 
chest was normal.  

The post service medical records show that the veteran is 
currently diagnosed as having asthma.  After review of the 
claims folder, a VA doctor in January 2006 stated that there 
was less than a 50 percent probability that the veteran's 
active duty exposures contributed to his current diagnosis of 
asthma.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Here, asthma was not noted at the time of the veteran's 
entrance examination in October 1986, and he is entitled to 
the presumption of soundness.  Clinical evaluation of the 
lungs and chest was normal.  The veteran's later reported 
history of childhood asthma does not constitute clear and 
unmistakable evidence that it existed prior to service.  He 
is not competent to offer an opinion as to the date of onset 
of his asthma.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The service medical records do not show that the veteran was 
diagnosed as having asthma during service.  There was only an 
impression of questionable asthma in April 1992 that was not 
confirmed.  The only medical opinion of record is against the 
claim.  The VA doctor in January 2006 stated that there was 
less than a 50 percent probability that the veteran's active 
duty exposures contributed to his current diagnosis of 
asthma.  

To the extent that the claim is for undiagnosed illness, it 
is one as to which there is no legal entitlement.   38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2006); see 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
has been diagnosed as having asthma.  Accordingly, this 
condition is not, by definition, a manifestation of 
undiagnosed illness.  Service connection under section 3.317 
is available only for undiagnosed illnesses attributable to 
Southwest Asia service during the Persian Gulf War, i.e., 
those illnesses which "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Although the RO did not consider 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317, this is nonprejudical as the 
Board cited them in the March 2004 remand.  

In view of the foregoing, the preponderance of the evidence 
is against the claim for service connection for asthma.  The 
evidence for and against the claim is not in equipoise; there 
is no basis for giving the veteran the benefit of the doubt.  



38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus, asthma, residuals of a back 
injury, and residuals of a left ankle injury is denied.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


